Case 2:20-cv-14304-KSH-CLW Document 3 Filed 10/12/20 Page 1 of 2 PageID: 50




Mary L. Moore, Esq. (Bar ID No. 023421991)
JACKSON LEWIS P.C.
200 Connell Drive
Suite 2000
Berkeley Heights, New Jersey 07922
(908) 795-5200
ATTORNEYS FOR DEFENDANTS

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 ANN CARLATTA [sic],                              :
                                                  :
                        Plaintiff,                :
                                                  :
 v.                                               :
                                                  :   CIVIL ACTION NO. _______________
 BERTELSMANN, INC.; and RTL                       :
 ADCONNECT, INC.,                                 :
                                                  :
                        Defendants.               :

         DEFENDANTS’ RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Defendants Bertelsmann, Inc. and RTL AdConnect, Inc. submit this Corporate Disclosure

Statement pursuant to Rule 7.1 of the Federal Rules of Civil Procedure:

       1.      Bertelsmann, Inc. is owned directly by its global parent, Bertelsmann SE & Co.

KGaA (BSE).

       2.      RTL AdConnect, Inc.is owned by a privately-held parent, RTL US Holding, Inc.,

which in turn is owned by a series of privately-held U.S., E.U., and German entities affiliated with

BSE.

       3.      Defendants are privately held entities and no publicly held corporation owns 10%

or more of Defendants’ stock.




DEFENDANTS’ RULE 7.1 CORPORATE DISCLOSURE STATEMENT                                         PAGE 1
Case 2:20-cv-14304-KSH-CLW Document 3 Filed 10/12/20 Page 2 of 2 PageID: 51




                                   Respectfully submitted,

                                   JACKSON LEWIS P.C.
                                   Mary L. Moore, Esq.
                                   200 Connell Drive
                                   Suite 2000
                                   Berkeley Heights, NJ 07922
                                   (908) 795-5200

                                   Beverly W. Garofalo,      Esq.   (pro   hac   vice
                                   forthcoming)
                                   90 State House Square
                                   8th Floor
                                   Hartford, CT 06103
                                   (860) 331- 1535

Dated: October 12, 2020
                             By:   s/ Mary L. Moore
                                   Mary L. Moore

                                   ATTORNEYS FOR DEFENDANTS


4813-4846-6382, v. 1




DEFENDANTS’ RULE 7.1 CORPORATE DISCLOSURE STATEMENT                          PAGE 2
